PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/730,683
Filing Date: 11 Oct 2017
Appellant(s): MUKHERJEE et al.



__________________
Michael Schmitt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10, 12, 14, 17, 44-46, 48 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015-00309979 cited in IDS, using provided machine translation) in view of Dai et al. (US Pub 2015/0249261 cited in IDS).
In regard to independent claim 1, 2, 3, 5, 6, 8, 10, 14, 17 and 17, Kim et al. teach a rechargeable aluminum ion battery comprising: 
an anode comprising aluminum or an aluminum alloy such as Al with a Ti current collector (see pages 3 and 4 of translation - which includes oxygen on the surface, see figure 2); 
a cathode that comprises a layered material such as carbon with platinum and/or manganese oxide which has a structure that accommodates insertion of an ion comprising aluminum (page 4 of translation, figure 3 - polyatomic AlOH in cathode); and a porous separator comprising an electrically insulating material that prevents direct contact of the anode and the cathode such as a porous olefin based resin (page 5 of translation); and 
an electrolyte comprising an organic solvent (see paragraph [0019] of professional translation) or aqueous solution of KOH with an aluminum salt such as aluminum nitrate or aluminum chloride (page 3 of translation, i.e. the electrolyte my include a chloride ion - see bottom of page 5), wherein the 3+, and wherein the porous separator has a porosity that allows movement of the Al ion between the anode and cathode (a natural property of the materials disclosed by the prior art which is indistinguishable from the claimed materials, Al ion transfer between anode to cathode described figures 2 and 3 and corresponding text).
In regard to the oxygen rich surface and claims 44-46, while Kim et al. does not specifically disclose the anode has an oxygen rich surface, the chemistry and operation of the prior art battery is indistinguishable from the claimed battery and therefore a non-native 60% oxygen rich surface would have been obvious to one of ordinary skill in the art at the time the application was filed and is reasonably presumed to be present on the anode of the prior art depending on the conditions of electrochemical cycling (see MPEP section 2112.01 - aluminum hydroxide and Al2O3 may form on the aluminum anode during cycling).
In regard to the most recent amendment and claims 55-57, Kim et al. do not specifically disclose the aluminum ion inserting into the bulk of the cathode material.  
However, Dai et al. teach a similar secondary battery comprising: an anode 104 comprising aluminum or an aluminum alloy such as Al and Mg, Ni, Sn etc. (see paragraphs [0044-0045]); 
a porous separator 106 comprising an electrically insulating material that prevents direct contact of the anode and the cathode (such as glass fiber filter - paragraph [0100]),
an electrolyte comprising a solution of an 1.3 Molar aluminum salt such as aluminum perchlorate and aluminum chloride (see paragraph [0061]) which may include water (paragraph [0047]), 
wherein the electrolyte is in contact with the anode and the cathode which may be an ionic liquid solution such as EMIC including aluminum (per)chloride (paragraphs [0054-0064]) wherein charge is carried by a polyatomic ion comprising aluminum (such as Al3+ or AlCl4-), and wherein the porous separator has a porosity that allows movement of the Al ion between the anode and cathode (a natural 
and the desirability to include a cathode 102 comprising a material with a layered structured with sufficient porosity and inter sheet voids to accommodate reversible insertion of ions comprising aluminum into the bulk of the cathode material (figure 2, paragraph [0048] - such as carbon based materials including graphite, graphene or layered metal oxides) because such solves the problems of cathode disintegration in Al ion batteries allowing for increased cycle life preventing capacity decay (paragraphs [0002-0003].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include a layered cathode material capable of intercalating Al ions into the bulk thereof into the battery of Kim et al. as such increases the electrochemical cycling lifetime as taught by Dai et al.  The material properties of the cathode such as being partially hydrophilic are presumed to be present in the prior art battery as such is structurally indistinguishable.
In regard to claim 4, Dai et al. teach an ionic liquid such as EMIC (paragraph [0021]).
In regard to claim 12, while not explicitly disclosed by the Kim et al., aluminum metals naturally form an oxide coating thereon and therefore the prior art is reasonably expected to have some amount of an aluminum oxide coating on the aluminum anode. 
In regard to claim 48, Dai et al. teach the cathode is in the form of a sheets of positive electrode material (see figure 2). 

Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dai et al. as applied to claim 1 above, and further in view of Brown et al. (US Pub 2012/0082904 from IDS).
In regard to claim 15, Kim et al. teach the battery as applied above but does not disclose how the manganese oxide is formed. However, Brown et al. teach a similar battery comprising: an anode 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use an ionic liquid and acid treated lithium manganese oxide in the battery of Kim et al. as such improves the aluminum ion diffusion as taught by Brown et al. 
In regard to claim 7, Kim et al. teach DMC and DEC (page 3). Brown et al. teach aluminum bis(trifluoromethanesulfonyl) imide salt (paragraph [0049]) and carbonates (paragraph [0061]) in a manner which obviates the claimed electrolyte materials as substituting lithium for aluminum for each other is obvious despite the slight difference in chemical structure (see MPEP 2144.09).
In regard to claim 11, Brown et al. teach aluminum alloys with transition metals such as Cu, Mg, Mn which also may include carbon or titanium oxide (paragraph [0044]) as an alternative to aluminum metal in a manner which obviates the use of aluminum transition metal oxides or transition metal carbides in the battery of Kim et al. 

Claim 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dai et al. as applied to claim 1 or 6 above, and further in view of Ishii et al. (US Pub 2002/0068222 cited in IDS).

However Ishii et al. teach a similar battery comprising: an anode (negative electrode 1) comprising aluminum or an aluminum alloy such as AIMg (see paragraphs [0048-0050]); a cathode (positive electrode mixture 3) that comprises a material such as manganese dioxide or iron oxide (paragraphs [0035-0037]); and a porous separator comprising an electrically insulating material that prevents direct contact of the anode and the cathode such as a polyolefin (paragraphs [0061-0063]); and an electrolyte comprising a solution of an aluminum salt, wherein the electrolyte is in contact with the anode and the cathode which may be an aqueous (i.e. solvent is water) solution including aluminum nitrate (paragraphs [0067-0073]) wherein charge is carried by an ion comprising aluminum during the discharge of the battery, wherein Al3+ or aluminum sulfate is an ion carrier (paragraph [0027-0028]) and the desirability for the electrolyte to include an aluminum salt such as an aluminum nitrate or aluminum sulfate with an additive such as lithium chloride (which may dissociate into ions for charge transfer) and polyvinyl alcohol or methyl alcohol (see paragraphs [0068-0083]) because such forms a protective film on the anode. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed include methanol in the electrolyte of Kim et al. in order to protect the anode as taught by Ishii et al.
In regard to claim 7, this is a backup rejection in the event applicant disagrees with the interpretation of claim 7 above, Kim et al. teach DEC and DMC on page 3. Ishii et al. teach the ability to substitute lithium for aluminum for components of the electrolyte (paragraph [0083]) and to use carbonate solvents (paragraph [0073]) in a manner which obviates the electrolyte materials of claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dai et al. as applied to claim 1 above, and further in view of Jiang et al. (USP 7,179,310 cited in IDS).
In regard to claim 13, Kim et al. teach the electrolyte but does not disclose a coating on the anode.  However, Jiang et al. teach a similar electrochemical cell with an improved metallic anode and the desirability to coat the anode with a polyvinyl alcohol (PVA) because such provides structural integrity to the anode which allows it to be freestanding (column 6 lines 37-44). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to coat the anode of Kim et al. with PVA as such improves the structural integrity as taught by Jiang et al. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dai et al. as applied to claim 1 above, and further in view of Sander et al. (“High-performance battery electrodes via magnetic templating” cited in IDS).
 In regard to claim 16, Kim et al. teach the manganese oxide as applied above.  The Examiner notes that the cathode comprises “acid-treated lithium manganese oxide that has been treated using iron oxide nanoparticles in a magnetic field” relates to a product by process limitation (MPEP 2113) which does not distinguish from the prior art.  In any event, lithium is not taken to be required by claim as the acid treatment may delithiate the material as disclosed in the instant specification (paragraph [00112] as originally filed).  Further, Sander et al. teach the use of magnetic templating to form a directional pore arrays in cathode materials which results in improved properties (see entire article). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to magnetically template the MnO of Kim et al. as such improves the electrochemical properties as taught by Sander et al.   In any event, the ability to use acid treated lithium manganese oxide is obvious as applied to claim 15 above. 

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dai et al. as applied to claim 1 above, and further in view of Masato et al. (US Pub 2014/0197684 cited in IDS).
Regarding claims 20-25, Kim et al. teach the aluminum ion battery as applied above but does not disclose specifics of a controller or a system in which the battery is used.  However, Masato et al. teach a similar power system in which aluminum ion batteries (see paragraph [0039]) are used as a power source connected to a controller (control unit 15) and a load (electrical power consuming device 72) and a power source such as a solar battery 16 (see figure 1) for charging and discharging the batteries as part of a power distribution grid (see paragraph [0043]) which includes high current and lower current control (paragraphs [0037-0041], figure 8) because such optimizes the power generation and cost effectiveness of the system (paragraph [0015]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aluminum ion batteries of Kim et al. in a power grid system including controllers for charging and discharging to a load and from a solar device as taught by Masato et al. as such optimizes the power generation and cost effectiveness of the system. 

Double Patenting
The nonstatutory double patenting rejection over claims 1-29 of U.S. Patent No. 9,819,220 and claims 1-36 of U.S. Patent No. 10,559,855 as applied in the previous rejections will be held in abeyance until the discovery of allowable subject matter.




(2) Response to Argument
Appellant’s arguments have been fully considered but are not persuasive as they primarily focus on the detailed chemistry during the cycling of the battery which is not positively claimed. 
In response to 1.1 -appellant argues that Kim does not teach aluminum ion battery because of the presence of an air cathode. However, the instant claims do not preclude the presence of the particular cathode which allows oxygen such as described by the prior art. In fact, Kim teaches similar cathode materials as required by the claims. As described by Kim, the battery of the prior art functions by the oxidation and reduction of aluminum ions at the electrodes and is therefore reasonably considered an aluminum ion battery. A person of ordinary skill in the art at the time of the invention would appreciate that an air battery is a particular kind of ion battery and therefore the claimed “rechargeable aluminum ion battery” does not preclude air batteries.
In response to 1.2 – Appellant alleges that Kim does not teach a battery where charge is carried by an ion comprising aluminum as claimed, however as seen in the figures of the prior art and described in the description, the electrodes build up and emits aluminum ions and polyatomic ions including aluminum depending on the state of charging and discharging (see figures 2 and 3).  Appellant argues that the prior art does not include aluminum involved in the cathode reduction half reaction. However, the examiner notes that the claims do not require any particular reaction to be occurring at the electrodes. Appellant appears to be inserting a required functionality to the claimed battery which is not positively required by the claim language.
Further, appellant argues that while Kim specifically states in [0047] that the separator “may be made of any material, so long as it isolates the anode and cathode from each other or insulates the same, and allows for transport of aluminum ions between the anode and cathode.” that a person of ordinary skill in the art would not reasonably consider the battery of Kim to be an aluminum ion battery. Further, appellant argues that charge transfer does not equate to ions acting as charge carriers. 
Appellant argues that the aluminum intermediate disclosed by the prior art is not a feasible compound given the chemistry of the battery. However, the prior art appreciates that there is a poly atomic aluminum ion carrying charge (regardless of the actual chemistry which is likely impossible to actually determine the chemistry of in situ) and therefore reasonably performs the limited functionality actually required by the instant claims.
In conclusion, the examiner has set forth the rejection based on a prior art reference which includes substantially identical chemistry in terms of electrode and electrolyte materials and therefore the rejection should be sustained as the claims fail to distinguish from the prior art terms of structure. Appellant argues functionality which is not claimed and should not be a grounds for patentability based on the structural aspects of the claim being obvious in view of the prior art.
In regard to 1.3 and the oxygen rich surface, the prior art includes an aluminum anode which is in contact with an aqueous solution and therefore is reasonably considered to include an oxidized surface as such would naturally occur under the conditions of the prior art. As seen in figure 2 of the prior art the aluminum intermediary which includes aluminum, oxygen and hydrogen forms on the surface of the aluminum anode.
In regard to 2.1, and the combination with Dai, the examiner has set forth the rejection with similarly focused prior arts which seek to use aluminum ions as a charge transfer agent in a secondary battery. A person of ordinary skill in the art would appreciate that the additional porosity and inter sheet voids in the material of Dai would indeed aid in the charge transfer process of an air battery. Again, appellant’s arguments hinge on whether the air battery as disclosed by the Kim is a mutually exclusive and distinct battery from a non-air battery as disclosed by the instant invention and the Dai 
In regard to 2.2, appellant seeks to conflate the definition of “bulk cathode material” to require a particular structure and functionality which is beyond scope of what is the broadest reasonable interpretation. In any event, as noted multiple times throughout the rejection and the arguments above, the prior art teaches materials which are indistinguishable from the claimed materials and therefore reasonably presumed to have the claimed functionality and properties. Appellant’s arguments hinge on a detailed description and explanation of the functionality of the aluminum ion battery disclosed by the instant specification, however the claims fail to differentiate the claimed structure or require the claimed functionality in a manner which distinguishes the claims from the prior art.
In regard to double patenting rejection, the examiner will allow the obvious double patenting rejection to stand or fail with the determination of the instant claim’s patentability with the rationale that the differences between the patented claims and the instant claims would not be obvious if the board determines that the instant claims are indeed patentable the prior art.

For the above reasons, it is believed that the rejections should be sustained.




Respectfully submitted,
/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


Conferees:


/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.